Case 2:19-cv-00525-SPC-MRM Document9 Filed 09/16/19 Page 1 of 1 PagelD 47
RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 2:19-CV-525-38MRM

ae WTA

1LS2019003242

 

 

 

Defendant:
ANI KATIUSKA DAZA, a/k/a ANI KATIUSKA DAZA ISAZA, fikia ANI KATIUSKA DAZA
DE MANGEL

For:

Cynthia Conlin, Esq.
Cynthia Conlin & Associates
1643 Hillcrest Street
Orlando, FL 32803

Received by Investigative Process Service, Inc. on the 27th day of August, 2019 at 1:00 pm to be served on Ani Katiuska
Daza aikia ANi KATIUSKA DAZA ISAZA, fik/a ANi KATIUSKA DAZA DE MANGEL, 1160 Turtle Creek Drive, Apartment
1027, Naples, FL 34110.

i, Daniel Mckeon, CPS #157975, do hereby affirm that on the 30th day of August, 2019 at 10:30 am, |:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the Summons in a Civil Action; Civil Cover Sheet;
Amended Complaint; Standing Order - In Re: Filing of Documents that Exceed Twenty-Five Pages; Related Case Order
and Trace Two Notice; Notice of Pendency of Other Actions; Case Management Report; Interested Persons Order for
Civil Cases with Attachment A with the date and hour of service endorsed thereon by me, to: Ani Katiuska Daza a/k/a ANI
KATIUSKA DAZA ISAZA, fikia ANI KATIUSKA DAZA DE MANGEL at the address of 1160 Turtle Creek Drive, Apartment
4027, Naples, FL 34110, and informed said person of the contents therein, in compliance with state statutes.

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of America.

Description of Person Served: Age: 40, Sex: F, Race/Skin Color: HISPANIC, Height: 5'6", Weight: 135, Hair: BLACK, Glasses:
N

PURSUANT TO FLORIDA STATUTE 92.525, | ACKNOWLEDGE THAT | AM CERTIFIED IN GOOD STANDING IN THE
JUDICIAL CIRCUIT WHERE THIS PROCESS WAS SERVED, HAVE NO INTEREST IN THE ABOVE ACTION, AND AM OF
LEGAL AGE. UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING VERIFIED RETURN OF
SERVICE AND THAT THE FACTS STATED IN IT ARE TRUE.

 

 

Daniel Mckeon, CPS #1579745
Certified Process Server

investigative Process Service, inc.
P.O. Box 3557

Orlando, FL 32802

(407) 426-7433

Our Job Serial Number: 1LS-2019003242

Copyright © 1992-2019 Database Services, inc. - Process Server's Toolbox V6. ie
